Citation Nr: 0639996	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease as a result of asbestos exposure.

(The claim of entitlement to service connection for diabetes 
mellitus, type II, as a result of exposure to herbicides will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied service 
connection for chronic obstructive pulmonary disease as a 
result of asbestos exposure and denied service connection for 
diabetes mellitus, type II, as a result of exposure to 
herbicides.  

The Board notes that the veteran limited his appeal to the 
above issues in his VA Form 9, Appeal To Board Of Veterans' 
Appeals, received in January 2005. 

The issue of entitlement to service connection for diabetes 
mellitus, type II, as a result of exposure to herbicides is 
currently affected by a recent stay imposed by the Secretary 
of Veterans Affairs.  The United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, No. 04-491 (U.S. Vet. App. August 16, 2006), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  In light of the fact that the veteran's claim is 
based on herbicide exposure in Vietnam in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal, the Board will not address this issue at this time. 

In the addendum to the February 2005 Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
argues that the veteran's chronic obstructive pulmonary 
disease is secondary to his service-connected diabetes 
mellitus, type II.  It appears that the RO has not had an 
opportunity to act upon this claim.  In light of the fact 
that this claim is intertwined with the veteran's claim for 
service connection for diabetes mellitus, type II, as a 
result of exposure to herbicides in Vietnam, this claim is 
also subject to Haas stay.  Once a final decision is reached 
on appeal in the Haas case, this issue will be REFERRED to 
the RO for action as may be appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In the present 
appeal, the appellant was not provided with appropriate 
notice of what type of information and evidence was needed to 
substantiate his claim for entitlement to service connection 
for chronic obstructive pulmonary disease as a result of 
asbestos exposure.  The letter sent to the veteran in March 
2003 did not tell him how to substantiate a claim for service 
connection.  Consequently, further development is necessary 
to ensure proper notification pursuant to the VCAA.

It appears that the veteran has applied for disability 
benefits from the Social Security Administration (SSA).  VA 
is required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

In a statement in support of his claims dated November 2003, 
the veteran reported receiving VA treatment in "Poplar 
Bluff, Missouri" in 1997 and VA treatment in St. Louis, 
Missouri."  These VA treatment records are not of record.  
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).

Further, additional development is necessary for an informed 
decision.

The Board notes that the VA examination report dated December 
2003 indicated that the examiner did not render a clear 
opinion on whether the veteran's chronic obstructive 
pulmonary disease is causally related to asbestos exposure in 
the military.  The examiner opined: "The exposure to 
asbestos does cause interstitial lung damage which produces 
obstructive lung disease and the veteran does have COPD.  
Therefore it is a contributing factor of the development of 
COPD."  While the examiner opined that exposure to asbestos 
does cause interstitial lung damage, the examiner did not 
render an opinion on whether the veteran has interstitial 
lung damage related to asbestos exposure in the military.  In 
addition, the examiner was unable to render an informed 
opinion because clinical testing of the veteran's lungs had 
not yet been completed.  The Board notes that a CT scan and a 
bronchoscopy of the veteran's lungs were completed in January 
2004 and that the results from these tests are of record.  

After pertinent records are added to the claims file, the 
veteran's claims file should be returned to a VA examiner for 
a medical opinion and full explanation as to whether the 
veteran has a specific diagnosed lung disorder, and if so, 
whether such disorder is related to the veteran's period of 
service and his inservice exposure to asbestos. 


Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to his service 
connection claim.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  The RO should obtain the veteran's 
complete medical records from the John 
Cochran VA Medical Center in St. Louis, 
Missouri, and any medical records from 
the VA in "Poplar Bluff, Missouri," for 
treatment received by the veteran from 
1997 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if the 
records are not available.

4.  The RO should obtain the veteran's 
complete medical records from the Little 
Rock and Mountain Home VA medical 
facilities for treatment received by the 
veteran from 2004 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if the 
records are not available.

5.  After receiving any available 
documents in response to the above 
requests, the veteran's claims file 
should be returned to a VA examiner for a 
medical opinion that identifies the 
precise nature and likely etiology of the 
veteran's respiratory problems.  The 
examiner should be supplied with the 
veteran's claims folder and should review 
all pertinent medical evidence.  The 
examiner should specifically identify any 
lung disorder and provide a medical 
opinion as to whether it is at least as 
likely as not that such disorder is 
related to service, including the 
inservice exposure to asbestos.  All 
opinions expressed must be supported by 
complete rationale.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood). 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.   

6.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  
	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


